DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz in view of Atkinson et al (US 2014/0136233) or Baratz et al (US 2012/0110084).
Claims 10 and 12 (Cancelled).
Claims 1, 8 and 13, Schulz  teaches  a computing system, a method and a medium comprising: 
determining, by an electronic device, a non-verbal characteristic of a communication of a first user intended for a second user at a remote location; (Schulz, Fig. 1 shows each participant can convey a physical presence to others and vice versa, [0034-0038]. Here physical presence includes gesture, facial expression, physical movement);
determining a characteristic of the second user, wherein the characteristic of the second user, (Schulz,Application No. 16/076,871 Amendment dated February 4, 2022 Reply to Final Office Action dated November 5, 2021[0059]: the gesture determination system may include a gesture control device operable to track physical movements of its corresponding participant, and a gesture interpreter operable to associate the physical movements with the state of mind) [[includes previous reaction of the second user to a previous communication from the first use = X1.  Please Atkinson and Baratz]] and comprises at least one of: demographic and professional; Page 3 of 11TELEPRESENCE DEVICE ACTION SELECTION (Schulz,Application No. 16/076,871 Amendment dated February 4, 2022 Reply to Final Office Action dated November 5, 2021 [0059-0060]: This expression mimics a tendency of a person to indignantly or angrily withdraw from a conversation. This motion is reflected in the extreme movement of the screen 214 away from the conversation, and a possible raising of the screen in a vertical direction away from the base 202).

translating the non-verbal characteristic based on the determined characteristic of the second user; (Schulz, [0050-0060]: non-verbal communication, i.e., facial expression, gesture, physical movement, etc… expressing or translating into the state of mind.  Or [0041]: physical cue expressing/translating into the emotional state of participants. Also see Figs. 3-7);
selecting a delivery action (Schulz, [0066]: to convey command to the robot arm(s) 206, 210, so that the robotic unit 110 moves in) based on the translation of the non-verbal characteristic to the second user and device capabilities of the telepresence device; (Schulz, [0053-0054]: the robotic unit 110 is capable of moving in a way that reflects and demonstrates a gesture of the remote participant 106, whereby a state of mind of the remote participant 106 is non-verbally expressed to participants at the conference location 102 in an intuitive, non-intrusive, convenient fashion); and 
transmitting information about the selected delivery action to an electronic device to cause the electronic device to perform the selected action to provide the communication to the second user (Schulz: [0066] In FIG. 9, a robot arm driver 904 is operable to convey commands to the robot arm(s) 206, 210, so that the robotic unit 110 moves in), wherein the selected delivery action comprises at least one of: a movement of a robotic body part of the telepresence robot, (Schulz, [0017]: the robot arm may be operable to move the video screen and camera in three dimensions) an audio volume selection for the telepresence robot, a physical location movement of the telepresence robot, a movement of a display of the telepresence robot, (Schulz, Fig. 4 and [0056]: the arms 206 and 210 of the robotic unit 110 are moved at the joints 204, 208, and 212 so that the robotic unit 110, particularly including the screen 214, are leaning forward), and a change to an image on a display of the telepresence robot  (a facial expression… on the screen 214, [0060]).
Schulz does not teach X1.  

Atkinson: “FIG. 3. Is a flow diagram of an exemplary process for ordering data for a Global Patient Health Record Timeline. At step 501, patient health record data items and calendar dates associated with the data items related to a beneficial user or patient for one or more relationships between at least two users are received. The beneficial user or patient 109A and healthcare provider users 128B can all provide data items, such as patient profile or demographic information, procedural events along with outcomes, medications, allergies, labs along with other supplemental medical data, and a plurality of other data points that are organized in the timeline to describe in detail the events and various current and past interactions between the beneficial user or patient 109A and the healthcare provider users 128B, [0034]”. Or
Baratz: “As indicated above, the entity database system 452 corresponding to the other session participant may also serve as a source of profile information. For example, the entity database system 452 may be capable of supplying a customer profile associated with the identified participant (i.e., Jake). The customer profile may include any information associated with the relation of the participant to the entity, such as demographic information pertaining to the participant, a customer number, product and service preferences, previous product and service purchases, customer survey answers, or other information regarding previous interaction between the identified participant and the entity, [0067]”.
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Atkinson or Baratz into the teaching of Schulz for the purpose of comprising all current or past information, such as medical/health information, personal information, demographic information, financial information, purchasing and other customer-related information, postings on business or social networking sites, and so on, necessarily for engaging a communication session.

Claim 2. (Currently Amended) The computing system of claim 1, wherein the device capabilities include a movement speed capability, a movement type capability, or both.  (See the independent claims or Schulz, [0053-0054]:
Claim 3. (Original) The computing system of claim 1, wherein determining the characteristic of the second user comprises determining the characteristic based on at least one of related to thePage 2 of 11TELEPRESENCE DEVICE ACTION SELECTION Application No. 16/076,871Amendment dated February 4, 2022 Reply to Final Office Action dated November 5, 2021second user: movement analysis (participant 106’s body motion or any motion, 0077, 0083, 0084]), eye gaze direction, eye contact, head movement, facial expression, eye expression, attentiveness, biological information, and voice characteristics.  
Claim 4. (Currently Amended) The computing system of claim 1, wherein the processor is further to select the delivery action to mask or escalate the non-verbal characteristic.  (Schulz: Figs. 3-7 wherein  FIG. 3 reflecting a neutral expression. FIG. 4 an expression of strong interest. FIG. 5 is an undecided expression. FIG. 6 an expression of depressed reservation. FIG. 7 is a reflecting an expression of angry reservation).
Claim 5. (Original) The computing system of claim 1, wherein the selected delivery action relates to at least one of movement, gesture, vocal tone, vocal loudness, eye gaze, and laughter.  (See the independent claims).
Claim 6. (Currently Amended) The computing system of claim 1, wherein the processor is further to: determine a characteristic of a third user to receive the communication from a second telepresence device; select a second delivery action for the second telepresence device based on a translation of the non-verbal characteristic of the first user determined characteristic of the third user; and transmit information about the selected second delivery action to the second telepresence device to cause the second telepresence device to perform the second delivery action.  (Fig. 1 shows multiple participants in a conference call where each participant can convey a physical presence to others and vice versa, [0034-0038]. Here physical presence includes gesture, facial expression, physical movement).
Claim 7. (Original) The computing system of claim 1, wherein the processor is further to receive a response from the second user and select a delivery action of the first device to deliver the response to the first user.  (see the independent claims).
Claim 9. (Currently Amended) The method of claim 8, further comprising: determining a video, audio, or biometric response of the second user; and utilizing the determined response information to translate a subsequent communication to the second user.  (Schulz: [0060]: it should be apparent that many more emotions, expressions, and states of mind may be expressed using the robotic unit 110. For example, the screen 214 may be made to "nod" agreement by rotating in a vertical direction about the third joint 212, or, similarly, may shake side-to-side to indicate disagreement).
Claim 11. (Original) The method of claim 8, wherein determining the non-verbal characteristic comprises determining an emotional state of the first user. (See the independent claims.  Or  it should be apparent that many more emotions, expressions, and states of mind may be expressed using the robotic unit 110, [0060]). 
 
Claim 14. (Original) The machine-readable non-transitory storage medium of claim 13, wherein the non-linguistic aspect comprises an emotion associated with the communication.  (See the independent claims.  Or nodding as an approval/disapproval, a shaking or nodding of the head, [0050, 0060]). 

Claim 15. (Original) The machine-readable non-transitory storage medium of claim 13, further comprising instructions to determine the characteristic of the second user based on an emotional response associated with an image of facial features of the second user.  (a face of the remote participant 106 display ed on a video screen associated with the robotic unit 110, [0045]; Particularly when considering that a facial expression of the remote participant 106 will be shown on the screen 214, [0060]; a robotic unit may have two extendable and movable arms, and may have associated cameras positioned as eyes, or other features associated with a human face, [0099]).
Claim 16. (Previously Presented). The machine-readable non-transitory storage medium of claim 13, wherein the non-verbal characteristic is a gesture.  (See independent claims).
Claim 19. (New) The computing system of claim 1, wherein determining the characteristic of the second user further comprises at least one of cultural and emotional information, (Schulz: emotional state, [0041]; Atkinson: Cultural exchange, [0006])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz in view of Atkinson or Baratz and further in view of Kaps or Yokoo. 
Claims 17-18, Schulz, as shown in claim 1,  teaches the “delivery action is selected based on the translation of the non-verbal characteristic, the device capabilities of the telepresence device”. Schulz does not teach “and prioritization information about the delivery action; wherein the delivery action with a highest priority that the telepresence device is determined capable of implementing is selected”.

Kaps, [0276], teaches “multiple sources of information for example associated with different users or pieces of equipment may be utilized to detect or confirm the event. In one or more embodiments, an event may be detected when no motion is detected and other sensor data indicates a potential event, for example when a child is in a hot car and no movement is detected with a motion sensor coupled with the child. Events may also be prioritized so that if multiple events are detected, the highest priority event may be processed or otherwise published or transmitted first”.
Yokoo teaches “FIG. 11, when the internal status satisfies plural action ignition conditions, the action corresponding to one of them is randomly selected, and the electronic pet is made to take the action. Besides, for example, priorities may be assigned to the actions so that the action having the highest priority is taken. Col. 13, l. 11-16”.

Response to Arguments
Applicant’s arguments with respect to the current claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As agreed at the interview May 2, 2022 that the newly introduced/amended feature has overcome the anticipation of Schulz. Atkinson or Baratz addressed the amendment. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651